Citation Nr: 0610408	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-15 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from October 1944 to July 
1946.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted the veteran's claim for 
service connection for PTSD.  The RO assigned a 30 percent 
rating for this disability, retroactively effective from 
January 14, 2003, the date of receipt of his claim for this 
condition.  He appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim for a higher rating for his PTSD and 
apprised of whose responsibility - his or VA's, it was for 
obtaining the supporting evidence, and all relevant evidence 
necessary for an equitable disposition of this claim has been 
obtained.

2.  The veteran's PTSD causes occupational and social 
impairment due to such symptoms as:  depression, anxiety, 
memory impairment, pressured speech, and hypervigilance, but 
he does not have impaired thought processes or experience 
homicidal ideation, hallucinations, or delusions.


CONCLUSION OF LAW

The criteria are met for a higher initial rating of 50 
percent for the PTSD.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.126, 4.130, Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that VCAA notice, as required 
by 38 U.S.C.A. § 5103, to the extent possible, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) addressed the applicability of 
the VCAA notice requirements to situations, such as in this 
case, where VA has granted service connection for a 
disability, but the veteran disagrees with the initial rating 
assigned.  Dingess v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (Vet. App. March 6, 2003).  The Court found that 
the notice requirements are also applicable to the initial 
disability rating assigned.  Id. at *12.  Specifically, VA 
must notify the claimant that "should service connection be 
awarded, a schedular or extraschedular disability rating will 
be determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of Federal 
Regulations, to provide a disability rating from 0 percent to 
as much as 100 percent (depending on the disability involved) 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Id.  

In this case at hand, the veteran was sent a VCAA letter in 
April 2003 explaining the type of evidence required to 
substantiate his claim for service connection for PTSD (since 
granted).  He was also sent a VCAA letter in November 2003 
explaining the type of evidence required to substantiate his 
subsequent downstream claim for a higher initial rating for 
the PTSD.  The letter also indicated what evidence he was 
responsible for obtaining and what VA had done and would do 
in helping him obtain supporting evidence.  

Although the preceding April 2003 letter did not notify the 
veteran that a schedular or extraschedular disability rating 
would be determined by applying relevant diagnostic codes in 
the rating schedule, this information was provided to him in 
the more recent November 2003 letter, as well as in the March 
2004 statement of the case (SOC).  The November 2003 VCAA 
letter and March 2004 SOC also satisfied the VCAA notice 
requirements as expressed by the Court in Dingess.  See 
Dingess, 2006 WL 519755, at *12 ("Other statutory and 
regulatory provisions are in place to ensure that a claimant 
receives assistance throughout the appeals process.  ...To hold 
that section 5103(a) continues to apply after a disability 
rating or an effective date has been determined would 
essentially render sections 7105(d) [SOC provisions] and 
5103A [duty to assist provisions] and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.")



There was no specific mention, per se, of the "fourth 
element" discussed in Pelegrini II, but the letters 
nonetheless explained that the veteran should identify and/or 
submit any supporting evidence.  And in Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), the Court held that 
requesting additional evidence supportive of the claim rather 
than evidence that pertains to the claim does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists.  Furthermore, as also held in Mayfield, an error, 
whether procedural or substantive, is only prejudicial "when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'" 
(quoting McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 
548, 553 (1984)).

The content of the VCAA notices therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in April 2003, so prior to the RO's grant of service 
connection for his PTSD in September 2003.  Consequently, 
this complied with the Pelegrini II requirement that VCAA 
notice, to the extent possible, precede the RO's initial 
adjudication.  Nevertheless, the November 2003 VCAA notice 
and March 2004 SOC also provided the veteran with ample 
opportunity to respond with evidence to substantiate a higher 
disability evaluation before his appeal was certified to the 
Board.  He has not indicated he has any additional relevant 
evidence to submit or that needs to be obtained since the 
March 2004 SOC.  So under these circumstances, the Board 
finds that he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA."  See Mayfield, 19 Vet. App. at 128 (holding that 
section 5103(a) notice - even if provided after the initial 
RO decision in question nonetheless still can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA") (citing Pelegrini II, 
18 Vet. App. at 122-24).

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson, 12 Vet. App. at 125-26 (1999).  
This, in turn, will compensate the veteran for times since 
the effective date of his award when his disability may have 
been more severe than at other times during the course of 
his appeal.

A November 2000 VA mental health intake report shows the 
veteran complained of nervousness, hyperstartle response, 
survivor's guilt, intrusive thoughts, flashbacks, and 
nightmares, as well as sporadic rages.  He reported 
experiencing passive suicidal ideation (without intent), 
isolation, irritability, and withdrawal.  He also reported 
that he was retired after 40 years with the same company.  
Mental status examination showed that his speech was somewhat 
pressured and slightly rapid, possibly due to his anxiety.  
He was well groomed, cooperative, and oriented.  His thought 
processes were clear and organized, and the content was 
focused.  His mood and affect were appropriate to content.  
His mood was depressed.  There was no evidence of perceptual 
disorders.  His memory was intact and his judgment and 
insight were good.  The diagnoses were PTSD and chronic major 
depressive disorder.  A Global Assessment of Functioning 
(GAF) score of 60 was assigned.

January 2001, July 2001, and July 2002 VA behavioral health 
treatment notes indicate the veteran had good eye contact, 
but rapid and pressured speech.  His mood was anxious and his 
affect was mood congruent.  The diagnosis was PTSD.

January to September 2003 treatment records from the 
Rochester Vet Center indicate the veteran was oriented and 
had good hygiene.  His speech was pressured and his demeanor 
was nervous.  He complained of impaired sleep due to 
nightmares and intrusive thoughts.  He also complained of 
irritability.  He had a hyperstartle response and could not 
be around crowds.  His affect was agitated and his mood was 
anxious and depressed.  His concentration appeared impaired 
by his anxiety.  The assessment was chronic and severe PTSD.  
The treating provider noted in September 2003 that the 
veteran's symptoms continued to be exacerbated, probably due 
to aging.

October 2003 to January 2004 treatment notes from the 
Rochester Vet Center show the veteran continued to have a low 
stress tolerance level and was becoming more easily angered.  
He was agitated and nervous, with poor self-esteem.  The 
treating provider noted the veteran was in a constant state 
of anxiety, as evidenced by his speech, mannerisms, and 
behaviors.

A January 2004 VA social survey report indicates the veteran 
was well groomed, oriented, and cooperative.  He related that 
he preferred to be alone, but that he enjoyed hunting and 
reading.  He complained of nightmares, flashbacks, 
hyperstartle response, rage, crowd avoidance, increased 
irritability, and increased anxiety.  He also reported that 
his symptoms increased when his external stressors increased.  
His speech was rapid and his concentration was impaired by 
his anxiety.  He exhibited consistent low self-esteem.  His 
affect was labile and tearful when discussing his war 
experiences.  His memory was intact.  He denied suicidal and 
homicidal ideation.  The social worker noted that the 
veteran's PTSD symptoms had a severely negative impact on his 
functioning in his marriage, work, and social activities. 

The veteran was afforded a VA examination in February 2004.  
According to the report, he complained of experiencing 
outbursts of anger, hyperstartle response, intrusive 
thoughts, and discomfort with crowds.   The VA examiner noted 
that the veteran's conversational manner was intense at 
times, with racing, tangential, and associational content.  
His attitude was despondent and his motor behavior was 
occasionally intense, with a frantic, but undirected, 
emotional state.  His mood was anxious and his affect was 
depressed.  He was angry, but appeared to feel guilty about 
his emotional difficulties, and there was evidence of mania.  
Although he appeared to race in his conversation at times, 
his speech was clear, coherent, and goal-directed.  When 
rambling, he could be easily re-directed.  He denied auditory 
and visual hallucinations, and there was no evidence of 
cognitive distortions, but he reported perceptual 
hypervigilance to auditory stimuli.  He denied suicidal and 
homicidal ideation.  His remote memory was somewhat impaired, 
but his short-term memory was intact.  His insight was good 
and his judgment appeared to be adequate.  The diagnosis was 
PTSD and a GAF score of 51 was assigned.  The VA examiner 
noted the veteran continued to experience the debilitating 
effects of his PTSD, but that it was unclear as to the exact 
decline in his functioning.  The VA examiner also noted the 
veteran nonetheless continued to experience significant 
symptomatology due to his PTSD.

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2005).  As mentioned, the veteran's 
PTSD is currently evaluated as 30-percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent disability evaluation is warranted where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  A 50 percent disability 
evaluation is assigned under this Code for occupational and 
social impairment due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Code 9411.

For the next higher 70 percent evaluation to be warranted, 
there must be occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

The Board has carefully reviewed the evidence of record, as 
summarized above, and finds that for the reasons and bases 
set forth below, and resolving all reasonable doubt in favor 
of the veteran, his PTSD most closely approximates the 
criteria for a 50-percent rating.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).



The objective medical evidence of record indicates the 
veteran's litany of symptoms includes feelings of 
hopelessness, social isolation, nightmares, and problems 
controlling his anger.  Likewise, as was evident during his 
VA social survey and evaluation, the medical evidence of 
record confirms he has a depressed mood and experiences 
anxiety (often feeling pressured, inducing rapid speech).  He 
also has long-term memory impairment, occasionally intense 
motor behavior, and intrusive thoughts.  Moreover, the 
medical evidence of record demonstrates that he began 
experiencing significant symptomatology as a result of 
increased external stressors.  He also experiences 
hypervigilance and has impaired concentration and passing 
suicidal thoughts - albeit without any intent of actually 
following through on them.  Furthermore, he has low self-
esteem and experiences hyperstartle response and flashbacks.  
Aside from this, he has problems with survivor's guilt.

In summary, the clinical evidence of record shows the 
veteran's deteriorating functioning, anxiety, and depression.  
His VA examination reports show his GAF scores were 
consistently in the 51 to 60 range.  According to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM IV), GAF 
scores of 51 to 60 are indicative of moderate symptoms such 
as a flat affect or occasional panic attacks, or moderate 
difficulty in social or occupational functioning (i.e., few 
friends, conflicts with peers).  Id.  The most recent GAF 
score of 51 was on the extreme lower end of this range, 
just slightly above the upper bounds (from 41-50) for serious 
social and occupational impairment.  So all things 
considered, the medical evidence as a whole supports a higher 
50 percent initial rating for the PTSD under DC 9411.  
See 38 C.F.R. § 4.130.  

The veteran is not, however, entitled to an even higher 
rating of 70 percent since the evidence does not show he 
experiences obsessional rituals that interfere with routine 
activities, or that he has intermittently illogical, obscure, 
or irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, spatial disorientation, or 
neglect of personal appearance and hygiene.  It is noted that 
he presented to the February 2004 VA examination as well-
groomed, with good hygiene.  He was alert, correctly oriented 
in all spheres (to time, person, place, and situation), 
cooperative, and made good eye contact.  Similarly, while he 
admittedly has pressured, racing speech, his speech 
nonetheless is coherent and easily redirected to a more 
cogent state.  In addition, his thought process is clear and 
goal-directed.  And he has repeatedly denied experiencing any 
visual and/or auditory hallucinations.

Finally, the Board has considered whether the veteran is 
entitled to an even higher rate of compensation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his PTSD has resulted 
in marked interference with his employment (that is, beyond 
that contemplated by his current schedular rating) 
or necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  Rather, by his own admission, he worked full-time 
for the same employer until his retirement after 40 years.  
And he has not required hospitalization for treatment of his 
PTSD, only evaluation and counseling on an outpatient basis. 
So there are no legitimate grounds for referring this case to 
the Director of VA's Compensation and Pension Service for 
extra-schedular consideration.  See, e.g., Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A higher 50 percent initial rating is granted for PTSD, 
subject to the laws and regulations governing the payment of 
VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


